Citation Nr: 1446100	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-23 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for a cardiovascular disorder, claimed as coronary artery disease.  

5.  Entitlement to service connection for a disorder characterized by dizziness and impairment to balance, memory, concentration, and the ability to retain information, claimed as secondary to a TBI.  

6.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression.  

7.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).  

8.  Entitlement to a compensable initial rating for status post head laceration with scar.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1974 to February 1978.  The Veteran also had periods of active duty for training and inactive duty training as a member of the Naval Reserves from February 1978 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  

The Board notes that there were prior denials of service connection claims for a back disorder, sleep apnea, hypertension, and coronary artery disease in a November 2007 rating decision.  This rating decision clearly notes that some, but not all, of the service treatment records were available.  After that rating decision, the RO received additional service treatment records and service personnel records in 2012.  Accordingly, 38 C.F.R. § 3.156(c) applies, and these claims will be reconsidered on the merits.  

Next, the Veteran has presented separate service connection claims for various psychiatric disorders, claimed as PTSD and depression.  As the Board finds these claims to be essentially similar and overlapping, they will be combined into a single claim for a psychiatric disorder, to include any and all diagnoses claimed by the Veteran or reflected by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Likewise, the Veteran has presented separate service connection claims for a disorder characterized by problems with memory, concentration, and the ability to retain information, and for a disorder characterized by intermittent dizziness and balance problems.  Both disorders were claimed as residuals of a traumatic brain injury (TBI), for which he has already been granted service connection.  Because these claimed disorders are similar in both nature and outcome, they are combined into a single claim for adjudication by the Board.  

This appeal was processed in part using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issues of service connection for a back disorder and for a disorder characterized by dizziness and impairment to balance, memory, concentration, and ability to retain information, as well as the issue of a compensable initial rating for status post head laceration with scar are decided herein.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  While the Veteran did report back pain on one occasion in service, symptoms of a back disorder were not chronic in service.  

2.  Symptoms of a back disorder have not been continuous since service separation. 

3.  The Veteran's current disorders of the back, diagnosed as degenerative disc disease of the lumbosacral spine and spondylolisthesis at L4-5, are not related to any disease, injury, or incident incurred during active duty service, active duty for training, or inactive duty training.  

4.  The Veteran's dizziness and impairment to balance, memory, concentration, and the ability to retain information are the result of a TBI and not a separate disability.  

5.  The Veteran's status post head laceration with scar is not shown to be manifested by any characteristics of disfigurement; there is no visible or palpable tissue loss, and the scar is not shown to be painful or unstable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a disorder characterized dizziness and impairment to balance, memory, concentration, and the ability to retain information have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.14, 4.124a, Diagnostic Code 8045 (2013).  

3.  A compensable rating for a status post head laceration with scar is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.31, 4.118, Diagnostic Code 7800-7805 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In April 2011, August 2012, September 2012, and January 2013 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, these letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Additionally, as this appeal involves in part a claim of a higher initial rating for a service-connected skin, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103 notice for the service connection claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further notes that, in the present case, initial notices were issued in April 2011 and August 2012, prior to the adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran has also been afforded VA medical examinations on several occasions, most recently in September 2012 and October 2012.  The Veteran's representative argued in October 2014 that the VA examinations concerning the low back was inadequate and specifically indicated that the examiner relied on a gap in treatment records and did not consider the continuity.  As will be discussed in detail below, however, the Board does not find the Veteran's report of continuity of symptoms to be credible and accordingly the VA examination was not based on an inaccurate factual basis and is adequate.  Furthermore, the Board notes that the VA and private medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

a. Back Disorder

The Veteran seeks service connection for a back disorder, to include arthritis.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a); as such, 38 C.F.R. § 3.303(b) applies and must be considered in adjudicating the present claim.  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  

As an initial matter, the record reflects competent evidence of current diagnoses of the disorders of the thoracolumbar spine.  Both VA and private treatment records indicate diagnoses of degenerative disc disease of the lumbosacral spine and spondylolisthesis at L4-5.  Thus, a current disorder of the low back is acknowledged.  

Review of the service treatment records indicates the Veteran sought treatment in February 1976 for back pain.  He stated he initially hurt his back two months prior, but he had resolution of symptoms thereafter.  More recently, he was lifting a heavy object and again felt back pain.  On evaluation, he had no radiation of his pain, but bilateral paraspinous muscle spasms were present.  The impression was of a paraspinous spasm, and he was prescribed medication and bed rest.  No further complaints of back pain are of record.  On service separation examination in February 1978, the Veteran was without any abnormality of the spine.  

Following separation from active naval service in February 1978, the Veteran served as a member of the Naval Reserves until December 2001.  Therein, he had several periodic physical examinations.  On examinations in September 1981, January 1987, October 1991, August 1993, and August 1998, the Veteran was without any abnormalities of the spine.  On concurrent reports of medical history, he denied any history of recurrent back pain.  On annual certificate of medical conditions completed by the Veteran in October 1992, October 1994, November 1995, January 1997, October 1997, October 1999, and November 2000 the Veteran certified that he did not have any injury, illness or disease in the prior year requiring hospitalization or absence from school or work, had not been under a physician's care and did not have any physical defects, family or mental problems that might restrict active duty or prevent mobilization.  The veteran further denied a history of arthritis or painful joints on dental health questionnaires completed in April 1990, March 1991,  September 1995, August 1998,  The reserve records do include one notation of back pain, specifically an April 7, 1987 record notes complaints of stiffness and discomfort in his back and was diagnosed with a lower lumbar strain.  Subsequent certification by the Veteran on April 9, 1987 indicated that the period of active duty training has not affected his health in any way and he required no medical treatment or hospitalization and on April 19, 1987 the Veteran again reported no ill effects from active duty training.  The Veteran continued to provide such certifications of no significant change in his physical condition until 1997. 

The Veteran did not report symptoms of or seek treatment for the back until 2003, when he was seen by a private physician.  At that time, he reported a history of low back pain for the past three months.  Low back pain was diagnosed, and he was provided medication and treatment.  

An October 2010 statement was received from M.J.J., P.A.-C., and L.C.H., M.D.  These examiners evaluated the Veteran and diagnosed degenerative disc disease of the lumbosacral spine.  They also elicited a medical history from the Veteran himself.  He reported "back pain pretty much all of his adult life."  This pain began during service, according to the Veteran, following the lifting of a 400 pound object, with recurrent pain since that time.  The examiners did not otherwise provide a medical opinion regarding the etiology of the Veteran's current diagnoses.  Thus, this statement does not constitute medical evidence regarding the etiology of the Veteran's current back disorders, as a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

A March 2011 statement was also received from R.J.S., M.D.  Dr. S. stated he began treating the Veteran in 2000, and the Veteran first sought treatment for back pain in 2003.  The Veteran gave a history of low back pain since service following a back injury resulting from lifting heavy lifeboats.  Dr. S. confirmed a current diagnosis of degenerative changes of the lumbosacral spine, and stated it was at least as likely as not the in-service back injury contributed to the current back condition.  Other than the Veteran's own self-reported medical history, no other medical records were noted by Dr. S., and review of additional medical records was not noted in the statement.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In assessing the medical opinion of Dr. S., the Board notes the opinion was based solely on the Veteran's self-reported history for the period prior to 2000, as Dr. S. did not begin treating the Veteran until that time.  Specifically, Dr. S. indicated that the Veteran reported intermittent back pain since the in-service injury.  The Board does not, however, find such a history to be credible.  As noted above, the Veteran consistently denied, on his periodic reserve service medical examinations and concurrent reports of medical history, any history of recurrent back pain, and none was reported on multiple objective medical evaluations.  

Thus, to the extent to which the private opinion suggests any current back disorder may be related to the in-service back injury, the Board has found the Veteran's history of continuity of back pain symptomatology not to be credible.  Accordingly, such an opinion is afforded little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  

Moreover, the record reflects a lack of treatment between the initial injury in 1976 and 2003, when he first sought post-service private treatment.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Rather, the Board assigns greater probative weight to the opinions of various VA examiners who reviewed the Veteran's medical history as found within the claims file.  The Veteran was afforded a VA examination of the spine in July 2008.  The examiner, a VA physician, reviewed the claims folder, including the Veteran's service treatment records from his reserve service but not his active duty service, along with physical examination of the Veteran.  Current diagnoses of mechanical low back pain and degenerative disc disease of the lumbosacral spine were confirmed.  Regarding the etiology of these disorders, the physician concluded they were less likely than not related to any in-service disease or injury; rather, they were the result of degenerative processes which "may have occurred regardless of the specific incident" in service.  

Another VA medical opinion was obtained in September 2012.  The claims file, to include all the Veteran's service treatment records, was reviewed by the examiner, a VA physician.  The examiner noted the Veteran's report of back pain in service in 1976.  The examiner also noted, however, that the Veteran was without subsequent treatment of the back until 2003, more than 25 years after the initial injury.  Based upon this gap between the Veteran's initial injury and his subsequent complaints in 2003, the examiner stated it would be speculative to suggest the current back diagnoses were related to the in-service injury.  The examiner also noted that the Veteran's 22 year career as a police officer could have contributed to his current back diagnoses.  As these opinions were based in part on the medical history as found within the claims file, to include the service treatment records for both the Veteran's active and reserve duty, records which were not considered by any private examiners, these opinions are assigned greater probative weight.  

In support of his claim, the Veteran has also provided, along with his own assertions, statements from his wife and a fellow service member who served with the Veteran in between 1974-78.  Both stated that the Veteran had a longstanding history of low back pain following his period of active naval service.  The Board does not, however, find such statements to be credible, however, when weighed against the Veteran's own prior assertions, over many years, that he had no current or recurrent disorders of the back, as reported to medical authorities in service.  Additionally, these lay assertions are in contrast to the normal findings of the back on multiple service medical examinations and the lack of treatment for many years after service.  As the Board does not find these lay assertions to be credible, their competency need not be addressed.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim for service connection for a back disorder as having been incurred during any period of qualifying naval service, or within a year thereafter.  The Board also concludes that there is no doubt to be otherwise resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



b. Disorder characterized by dizziness and impairment of balance, 
memory, concentration, and the ability to retain information

The Veteran seeks service connection for an unspecified disorder characterized by dizziness and impairment to balance, memory, concentration, and the ability to retain information.  The Board notes, however, that the Veteran has already been granted service connection for residuals of a TBI.  

TBIs are evaluated under Diagnostic Code 8045, for residuals of a TBI.  Diagnostic Code 8045 provides that TBIs will be rated based on dysfunction in three main areas: cognitive, emotional/behavioral, and physical.  Cognitive impairment is specifically defined by the Code to include "decreased memory, concentration, attention, and executive functions of the brain."  Additionally, physical impairment is specifically defined to include "gait, coordination, and balance problems."  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Thus, the Veteran is seeking a separate service connection award for symptomatology already recognized as potentially resulting from a TBI.  He even asserts within his August 2012 claim that these symptoms are residuals of his TBI, and not the result of separate or independent injuries.  The evaluation of the same disability, or manifestations of that disability, under various diagnoses is prohibited by regulation.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 260-61 (1994) (in which the U.S. Court of Appeals for Veterans Claims held separate disability ratings may only be granted where the claimed symptomatology is not duplicative of or overlapping of symptomatology already evaluated by VA).  

In the present case, the Veteran is seeking separate service connection awards for dizziness and impairment to balance, memory, concentration, and the ability to retain information, symptoms specifically and explicitly considered in the evaluation of his service-connected TBI.  Moreover, the record does not reflect a separate disorder other than TBI resulting in the claimed symptoms.  Thus, separate service connection awards for a disorder or disorders characterized by dizziness and impairment to balance, memory, concentration, and the ability to retain information must be denied.  As VA is bound to construe a claim in a manner most favorable to the claimant, this claim is more accurately construed as a claim for an increased rating for a TBI, an issue which has already been perfected for appellate review and will be considered below.  

III.  Increased Rating - Scar

The Veteran seeks a compensable initial rating for his status post head laceration with residual scar to the posterior scalp.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

This disability is rated under Diagnostic Code 7800, which pertains to disfiguring scars to the head, face or neck.  This Code provides that a 10 percent rating is warranted where there is one characteristic of disfigurement.  The eight characteristics of disfigurement for purposes of evaluation under the above criteria, consist of: scar of 5 or more inches in length, scar of at least one-quarter inch wide, surface contour of the scar is elevated or depressed, scar adherent to underlying tissue, skin hypo or hyperpigmented in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six inches square, or indurate and inflexible skin in area exceeding six inches square.  38 C.F.R. § 4.118, Diagnostic Code 7800.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

After consideration of the totality of the record, the Board finds the preponderance of the evidence to be against a compensable initial rating for a scar of the posterior scalp.  On VA examination in October 2012, the Veteran was noted to have a scar of the posterior scalp.  This scar was described as nontender, well-healed, and difficult to see, as it was covered by hair.  The scar resulted in no disfigurement.  Photographs taken by VA in conjunction with this claim collaborate the examiner's description of scar located on the posterior scalp which is hidden by hair and is visually hard to distinguish.  The VA outpatient treatment records likewise reflect similar findings.  

Thus, as reflected by the objective findings of record, the Veteran's scar does not meeting any of the eight characteristics of disfigurement, results in no functional impairment and has not changed significantly over time.  As none of the criteria for a schedular evaluation of 10 percent or higher under Diagnostic Code 7800 have been met, a compensable initial rating is not warranted.  

 Other diagnostic codes have also been considered.  Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful.  However, as the Veteran's scar is not shown to be painful or unstable, Code 7804 does not apply.  Code 7805 provides that any disabling effects not considered in a rating under Codes 7800-04 be evaluated under an appropriate diagnostic code.  As no disabling effects of the scar are shown, a rating for disabling effects would be inappropriate.  As has been noted above, the Veteran has been granted service connection for a TBI, for which he has been granted a compensable disability rating based on cognitive, emotional/behavioral, and/or physical impairment.  Finally, as the Veteran has displayed a similar level of disability during the entirety of the appeals period, a staged rating is not warranted.  See Hart, 21 Vet. App. 505.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  According to the competent evidence of record, the Veteran's scar of the posterior scalp results in no significant impairment, to include impairment of occupational functioning.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  The Veteran also has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, referral for extraschedular consideration is not warranted.  


ORDER

Service connection for a back disorder is denied.  

Service connection for a disorder characterized by dizziness and impairment to balance, memory, concentration, and the ability to retain information is denied.  

A compensable initial rating for status post head laceration with scar is denied.  


REMAND

Service Connection - Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder, claimed as PTSD and/or depression.  On VA psychiatric examination in August 2013, the Veteran reported receiving psychiatric treatment through the Employee Assistance Plan of his former employer, the City of Bellevue Police Department.  Review of the file does not indicate these pertinent medical treatment records have been obtained.  Therefore, remand is required in order for these records to be obtained by VA and associated with the claims file.  As these records are private and may not be obtained without the Veteran's authorization, the Veteran is hereby notified that this relevant evidence may either be obtained by him and submitted to VA, or he may authorize VA in writing to obtain it on his behalf.  As psychiatric symptomatology is also considered as part of any schedular evaluation of a TBI, adjudication of the issue of an increased rating for a TBI is also remanded to the RO in order for these records to be obtained.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Finally, the Veteran has asserted that hypertension, sleep apnea, and coronary artery disease result, at least in part, from his PTSD.  Thus, adjudication of the service connection claims for these disorders must also be deferred, as these issues are inextricably-intertwined with the PTSD claim being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, concerning the claim for a heart condition, the Veteran's representative argued that the RO had not yet requested deck logs to help substantiate the claim of herbicides.  On remand, a search for deck logs for the U.S.S. Knox should be undertaken.  The Veteran's representative further argued that the current heart disability could be related to an episode of the measles while in service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who provided treatment since 2012 for the claimed disorders.  This request should include but not be limited to the treatment records from the Employee Assistance Plan provided by the his former employer, the City of Bellevue Police Department.  Ask the Veteran to provide a release for these records.  The RO should attempt to obtain any properly identified records.  Any negative reply should be documented for the record.  In the alternative, the Veteran may obtain such records and submit them to VA.  

2.  Make efforts to obtain the deck logs for the U.S.S. Knox for April and May 1975.

Any records obtained as a result of such efforts should be associated with the claims file. If such efforts yield negative results, a notation to that effect should be inserted in the file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After any records requested above have been obtained, the Veteran must also be afforded a full VA examination to explore the nature of his claimed heart disorder, and, whether any heart disorder is related to the Veteran's active duty service.  The designated VA examiner should be requested to review the entire claims file (including Virtual VA and VBMS records) in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  

The examiner should also provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed disorder is related to his active duty service.  The examiner should comment on the March 1974 report of measles.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

A complete rationale must be given for all opinions and conclusions. Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

4.  After undertaking any additional development deemed appropriate, adjudicate the pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


